 

Exhibit 10.1

 

SUBLEASE

 

THIS SUBLEASE (the “Sublease”), dated December 1, 2004 (“Effective Date”), for
reference purposes only, is entered into by and between INGRAM MICRO INC., a
Delaware corporation (“Sublandlord”), and NEW CENTURY MORTGAGE CORPORATION, a
California corporation (“Subtenant”).

 

RECITALS

 

A. Sublandlord leases certain premises consisting of the entirety of the Land
and Buildings located at 1600 and 1610 East St. Andrew Place, Santa Ana,
California, pursuant to that certain Indenture of Lease dated December 1, 1998,
as amended by that certain letter agreement dated December 30, 1998, between Bel
Santa Ana LLC, a Delaware limited liability company, successor in interest to
Andrew Place One LLC, as landlord (the “Master Landlord”) and Sublandlord, as
tenant (as amended or otherwise modified from time to time, the “Master Lease”),
a copy of which is attached as Exhibit A, as more particularly described therein
(the “Premises”). Capitalized terms used but not defined herein have the same
meanings as they have in the Master Lease.

 

B. Sublandlord desires to sublease to Subtenant, and Subtenant desires to
sublease from Sublandlord a portion of the Premises initially consisting of
approximately 96,034 rentable square feet of the building located at 1610 East
St. Andrew Place, Santa Ana, California (the “Building”) as shown on the layout
attached as Exhibit B-1 hereto (“Sublease Premises”), and two years after the
Commencement Date to expand the Sublease Premises to add an additional
approximately 54,335 rentable square feet of the Building, upon the terms and
conditions provided for herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, Sublandlord and Subtenant covenant and agree as follows:

 

AGREEMENT

 

1. Sublease Premises.

 

(a) On and subject to the terms and conditions below, Sublandlord hereby leases
to Subtenant, and Subtenant hereby leases from Sublandlord, the Sublease
Premises. The Sublease Premises are comprised of approximately 48,017 rentable
square feet on the first (1st) floor of the Building and approximately 48,017
rentable square feet on the second (2nd) floor of the Building, as shown on
Exhibit B-1. Subtenant shall additionally have the right to use on a
non-exclusive basis the common areas of the Premises as shown on Exhibit B-2
(“Common Area”).

 

(b) Commencing on the first day of the twenty-fifth (25th) month of the Term
(“Expansion Space Commencement Date”), the Sublease Premises shall be expanded
to include approximately 54,335 rentable square feet on the second (2nd) floor
of the Building, as shown on Exhibit B (“Expansion Space”). From and after the
Expansion Space Commencement Date, the Sublease Premises shall include the
Expansion Space without the requirement of any further

 



--------------------------------------------------------------------------------

amendment to this Sublease including increase of the Rent, Security Deposit and
Subtenant’s Proportionate Share of Building Expenses and Subtenants’
Proportionate Share of Project Expenses. The terms and conditions of the Work
Letter shall control Subtenant’s construction of certain tenant improvements to
be made by Subtenant within the Expansion Space, except that the Allowance (as
defined in the Work Letter) shall be $14.35 per rentable square foot of the
Expansion Space and the Expansion Space Commencement Date shall not be tied in
any manner to the status of completion of the tenant improvements within the
Expansion Space. Subtenant shall be granted early occupancy of the Expansion
Space sixty (60) days prior to the Expansion Space Commencement Date for the
purposes of performing and installing its tenant improvements, furniture and
equipment. During the period of Subtenant’s early occupancy, Subtenant shall be
bound by all of the terms of this Sublease, except that no Rent shall be due
until the Expansion Space Commencement Date. If Sublandlord has not delivered
the Expansion Space to Subtenant by the date that is sixty (60) days prior to
the Expansion Space Commencement Date, then the Expansion Space Commencement
Date shall be extended by one day for every day of delay in delivery.

 

(c) Subject to the reasonable requirements of Sublandlord, and the prior written
consent of the Master Landlord, Subtenant shall have the right to install a
generator in the loading dock area of the Building shown on Exhibit B-2
(“Generator Area”). The Generator Area shall be deemed part of the Sublease
Premises for all purposes under this Sublease, except there shall be no Rent
owed on account thereof, nor any increase in Subtenant’s Proportionate Share of
Building Expenses or Subtenant’s Proportionate Share of Project Expenses. In the
event that Subtenant elects to install a generator, Subtenant shall enclose the
Generator Area as required by Sublandlord and Master Landlord and shall comply
with all applicable laws, rules and ordinances in the placement and operation of
the generator, and shall maintain the Generator Area in a neat, clean and safe
manner. Subtenant shall be solely responsible for any costs related to the
Generator Area and the installation and operation of the generator.

 

(d) Subtenant shall have the right to use the food services provided in the
cafeteria (“Cafeteria”) located in the Adjacent Building (as defined in Section
27) on a non-exclusive basis during normal hours of operation, subject to any
reasonable security and access requirements, as well as any reasonable rules and
regulations of Sublandlord. Sublandlord shall have the right to restrict access
to the Cafeteria during special events held in the Cafeteria. Sublandlord shall
provide not less than twenty-four (24) hours’ prior notice to Subtenant if the
Cafeteria will be closed during its normal operating hours. Subtenant’s right to
use the Cafeteria shall terminate if Subtenant provides a cafeteria or other
food services (except vending machines) to its employees within the Sublease
Premises.

 

(e) Throughout the Term, Subtenant is hereby granted a license over those
portions of the Common Area as indicated on Exhibit E (“License Area”). The
license shall be for the purposes of (i) repair and maintenance of two (2)
4-inch conduits from the Building to the existing SBC vault on St. Andrew Place
(“St. Andrew Conduit”) which is being installed by Sublandlord as part of the
Sublandlord Work described in the Work Letter, and (ii) installation, repair and
maintenance of two (2) 4-inch conduits from the Building to the existing vault
on Grand Avenue (“Grand Avenue Conduits”) which Subtenant may elect to install
during the Term of this Sublease, without any obligation to install the same.
Subtenant shall provide written notice to Sublandlord if it elects to install
the Grand Avenue Conduits and the parties shall

 

2



--------------------------------------------------------------------------------

promptly thereafter enter into a work letter agreement which shall govern
Subtenant’s construction and installation of the Grand Avenue Conduits.
Subtenant shall keep, repair and maintain the St. Andrew Conduit and the Grand
Avenue Conduits, if any, in good order, condition and repair throughout the
Term. If Subtenant enters any portion of the License Area in order to perform
its obligations hereunder, Subtenant shall repair and restore the License Area
to the same condition as existed prior to any entry. Any repair and maintenance
work under this Section 1(e) shall be performed by a licensed contractor or
vendor reasonably acceptable to Sublandlord and subject to any reasonable rules
and regulations of Sublandlord.

 

2. Term and Early Occupancy.

 

(a) The term of this Sublease (the “Term”) shall commence on the earlier to
occur of (i) the first business day following the weekend after Subtenant has
Substantially Completed the Tenant’s Work (as such terms are defined in the Work
Letter attached as Exhibit C hereto and made a part hereof), (ii) the date which
is twelve (12) weeks after the Effective Date, or (iii) the date that Subtenant
commences its business operations in any portion of the Sublease Premises (the
“Commencement Date”), and shall expire July 8, 2015 (“Expiration Date”), unless
sooner terminated pursuant to any provision hereof. Notwithstanding the
foregoing, the Commencement Date shall be delayed by one day for every day
constituting a Sublandlord Delay in accordance with Section 8 of the Work
Letter. At any time after the Commencement Date, Subtenant shall execute a
commencement date confirmation letter within ten (10) days of receipt of the
same from Sublandlord.

 

(b) Subtenant shall be granted early occupancy to the Sublease Premises on the
date of mutual execution of this Sublease and written consent of Master Landlord
for the purposes of performing the Tenant’s Work and installation of Subtenant’s
furniture, fixtures and equipment. During the period of Subtenant’s early
occupancy, Subtenant shall be bound by all of the terms of this Sublease, except
that no Rent shall be due hereunder until the Commencement Date.

 

3. Termination Option. Subtenant shall have a one-time option to terminate this
Sublease (“Termination Option”) to be effective as of the fifth (5th)
anniversary of the Commencement Date (“Early Termination Date”), subject to the
terms and conditions of this Section 3. The Termination Option shall be
exercised by Subtenant, if at all, by providing prior written notice to
Sublandlord of Subtenant’s election to terminate the Sublease (“Termination
Notice”) not less than twelve (12) months prior to the fifth (5th) anniversary
of the Commencement Date, together with payment of the Termination Fee (as
defined below) within the time period specified in this Section 3. Within thirty
(30) days of receipt of the Termination Notice, Sublandlord shall notify
Subtenant of the exact amount of the termination payment to be made by
Subtenant, which shall be equal to the sum of (i) the unamortized lease
commissions and Allowance actually paid by Sublandlord for the entirety of the
Sublease Premises, including the Expansion Space, calculated on a straight-line,
non-interest basis over the entire Term as if the same had expired on the
scheduled Expiration Date set forth in Section 2(a), and (ii) Two Million
Eighteen Thousand Dollars ($2,018,000) (the “Termination Fee”). Subtenant shall
pay the Termination Fee to Sublandlord not later than ninety (90) days prior to
the Early Termination Date. At Sublandlord’s election in its sole and absolute
discretion, the Termination Option shall be void and of no force and effect if
Subtenant is in default beyond any applicable notice and

 

3



--------------------------------------------------------------------------------

cure period under this Sublease at the time of providing the Termination Notice
or on the Early Termination Date. Within thirty (30) days after receipt of the
Termination Fee, Sublandlord and Subtenant shall enter into an amendment to this
Sublease to amend the Expiration Date to be the Early Termination Date. The
Termination Option is personal to New Century Mortgage Corporation and any
Permitted Transferee (as defined in Section 6) and may not otherwise be assigned
or transferred.

 

4. Rent.

 

(a) Commencing on the Commencement Date and continuing throughout the term of
this Sublease, Subtenant shall pay monthly rent consisting of Base Rent and
Additional Rent (as defined below) (collectively, “Rent”) to Sublandlord in the
following amounts:

 

(i) Base Rent. Subtenant shall pay to Sublandlord monthly base rent (“Base
Rent”) calculated on a per rentable square foot of the Sublease Premises (as the
same may be expanded pursuant to this Sublease) basis, as follows:

 

Period

--------------------------------------------------------------------------------

  

Base Rent (Per RSF Per Month)

--------------------------------------------------------------------------------

Commencement Date - December 31, 2008

   $0.9789 (NNN) *

January 1, 2009 - December 31, 2013

   $1.1257 (NNN)

January 1, 2014 - Expiration Date

   $1.2945 (NNN)

 

* From the Expansion Space Commencement Date, the Expansion Space shall be
included, per Section 1(b).

 

(ii) Additional Rent. In addition to Base Rent, Subtenant shall pay to
Sublandlord, Subtenant’s Proportionate Share of Project Expenses together with
Subtenant’s Proportionate Share of Buildings Expenses (“Additional Rent”). For
purposes hereof, “Subtenant’s Proportionate Share of Building Expenses” means
46.94% and “Subtenant’s Proportionate Share of Project Expenses” means 24.22%.
Subtenant’s Proportionate Share of Building Expenses shall be readjusted in the
event of any change in size in the Sublease Premises, and shall be calculated by
dividing the rentable square feet of the Sublease Premises by the rentable
square feet of the Building. Subtenant’s Proportionate Share of Project Expenses
shall also be readjusted in the event of any change in size in the Sublease
Premises, and shall be calculated by dividing the rentable square feet of the
Sublease Premises by the rentable square feet of the Rentable Area (as defined
in Section 1.2(f) of the Master Lease). “Project Expenses” as used herein shall
include both (A) all of the following costs, fees and expenses incurred by
Sublandlord in the operation, maintenance and repair of the Premises, in each
case only to the extent such costs and expenses are not separately charged as a
Building Expense: (1) provision of and repairs, maintenance and replacements to
all utilities to the Premises including without limitation water, electrical,
trash removal, sewage service and exterior lighting; (2) costs under maintenance
and service agreements for the Premises, including without limitation alarm
service, security, janitorial service, landscaping and irrigation, fire
protection and trash removal; (3) cost of all insurance relating to the
Premises, including the cost of casualty, rental and liability insurance
applicable to the Premises; (4) all taxes, assessments and governmental charges

 

4



--------------------------------------------------------------------------------

(foreseen or unforeseen, general or special, ordinary or extraordinary) whether
federal, state, county or municipal attributable to the Premises or its
operation; (5) repairs, maintenance and replacements of the landscaping, parking
areas and other portions of the Common Area; (6) costs of labor and employees in
proportion to their actual time spent on behalf of the Premises, and (B) any
costs (not already allocated herein) associated with the ownership of the
Premises by Master Landlord that are payable by Sublandlord under the Master
Lease, provided that such other costs when combined with the costs referenced in
subsection (Z) of this section shall not exceed One Dollar ($1.00) per square
foot of the Sublease Premises in total in any calendar year. “Building Expenses”
as used herein shall include both (Y) all of the following costs, fees and
expenses incurred by Sublandlord in the operation, maintenance and repair of the
Premises: (1) provision of and repairs, maintenance and replacements to any and
all building systems and utilities for the Building, including without
limitation, water, electrical, sewer, heating, ventilation and air-conditioning;
(2) costs under maintenance and service agreements for the Building and the
equipment therein, including without limitation alarm service, security,
janitorial, fire protection, sprinklers, trash removal, sewage service and
elevator maintenance; (3) cost of all insurance relating to the Building,
including the cost of casualty, rental and liability insurance applicable to the
Building; (4) all taxes, assessments and governmental charges (foreseen or
unforeseen, general or special, ordinary or extraordinary) whether federal,
state, county or municipal attributable to the Building or its operation; (5)
repairs, maintenance and replacements of the roof (membrane and structure),
foundation and structure of the Building, including elevators and elevator
shafts; (6) costs of labor and employees in proportion to their actual time
spent on behalf of the Building, and (Z) any costs (not already allocated
herein) associated with the ownership of the Building by Master Landlord that
are payable by Sublandlord under the Master Lease, provided that such other
costs when combined with the costs referenced in subsection (B) of this section
shall not exceed One Dollar ($1.00) per square foot of the Sublease Premises in
total in any calendar year. It is expressly acknowledged and agreed that Project
Expenses and Building Expenses shall not include any costs related to the
repair, maintenance and operation of any portion of the Adjacent Building (other
than common areas within the Adjacent Building to which Subtenant has been
granted a specific right of access and use) nor such costs as they pertain to
the interior portions of the Building which are leased, licensed or otherwise
designated for use by any occupant other than Subtenant. Additional Rent shall
be payable to Sublandlord as and when Base Rent is due. Subtenant acknowledges
and agrees that the Base Rent does not include any operating costs that shall be
passed through to Subtenant as Additional Rent. The estimated amount of the
monthly Additional Rent payable by Subtenant shall be provided to Subtenant on
or before the Commencement Date. Not later than April 1st of each calendar year,
Sublandlord shall provide a reconciliation to Subtenant setting forth the actual
amount of Additional Rent due from Subtenant during the immediately preceding
calendar year. Subtenant shall pay the amount specified in the reconciliation
statement within twenty (20) business days of receipt in the event that
Subtenant’s estimated Additional Rent payments were less than the actual
Additional Rent owed. Subtenant shall be entitled to a credit against the next
month’s Additional Rent payment in the event that Subtenant’s estimated
Additional Rent payments were greater than the actual Additional Rent owed, or
if the Term has expired, within twenty (20) business days of determination of
such amount.

 

(iii) Exclusions to Additional Rent. Notwithstanding anything to the contrary
set forth in this Sublease, the following expenses shall not be included in
Building Expenses or Project Expenses for purposes of determining Additional
Rent: (A) capital

 

5



--------------------------------------------------------------------------------

improvements (as distinguished from replacement parts or components installed in
the ordinary course of business) except where performed primarily to reduce
current or future operating expense costs, to upgrade building security or
otherwise improve the operating efficiency of the Premises, or required to
comply with any laws, codes or regulations that are enacted or first interpreted
to apply to the Premises after the date of this Sublease. (The cost of capital
improvements which may be included in Building Expenses or Project Expenses
under this subsection 4(a)(iii)(A) shall be amortized by Sublandlord over the
useful life of the capital improvement as reasonably determined by Sublandlord
and consistent with general practices within the commercial real estate property
management industry. The amortized cost of capital improvements may, at
Sublandlord’s option, include actual or imputed interest at the rate that
Sublandlord would reasonably be required to pay to finance the cost of the
capital improvement); (B) costs or expenses related to the repair or replacement
of any structural defects in the Building or Project improvements or any design
or construction defects in the Building Systems (but specifically excluding any
components of the same included in the Tenant’s Work or the Parking Structure);
(C) expenses for the replacement of any item covered under warranty, unless
Sublandlord has not received payment under such warranty and it would not be
fiscally prudent to pursue legal action to collect on such warranty; (D) costs
in connection with construction, improvement and decorating costs in preparing
or remodeling space for occupancy by a specific occupant in the Building or
Adjacent Building, together with any subleasing costs such as brokerage
commissions; (E) any expenses for which Sublandlord has received actual
reimbursement (other than through Building Expenses or Project Expenses); (F)
any penalties or damages that Sublandlord pays to Subtenant under this Sublease
or to other subtenants in the Building under their respective subleases; (G) any
costs related to maintenance, repair or replacement of the parking areas on the
Premises which are not included in Subtenant’s Parking Areas (as defined in
Section 9) for so long as Subtenant is prevented from the use and access of such
areas; (H) costs related to any breach or default by Sublandlord under the
Master Lease so long as such breach or default was not proximately caused by
Subtenant. It is expressly acknowledged and agreed by Sublandlord that a default
by Subtenant in the payment of Rent under this Sublease shall not constitute an
event proximately causing a default by Sublandlord under the Master Lease; (I)
costs arising from or related to the presence, former presence, migration to or
from, placement on, spillage, leakage or in any other manner related to
Hazardous Substances on the Premises which are not otherwise the responsibility
or liability of Subtenant as provided in this Sublease; or (J) costs or expenses
which were incurred, or which are payment or reimbursement, for events which
occurred or conditions which existed, wholly before the Commencement Date,
provided, however, this exclusion shall not apply or be deemed to apply to any
Building Expenses or Project Expenses which are incurred in the normal course of
business during the Term but are attributable, in whole or in part, to
conditions existing prior to the Commencement Date. By way of example only, the
costs of painting the Building, repairing or replacing any building system, or
maintaining any component of the Common Area shall not be excluded from Building
Expenses or Project Expenses solely by virtue of the fact that the paint
replaced, building system repaired or replaced, or common area component
maintained existed prior to the Commencement Date and was neither new nor
perfect as of the Commencement Date.

 

(iv) Exclusions to Shared Expenses. Notwithstanding the foregoing, in the event
any amounts payable by Sublandlord to Master Landlord are (A) due to Subtenant’s
breach of any provision of the Master Lease, (B) due to Subtenant’s negligence
or willful

 

6



--------------------------------------------------------------------------------

misconduct, or (C) for the sole benefit of Subtenant, then such amounts shall
not be prorated between Sublandlord and Subtenant and shall be the sole
responsibility of Subtenant. Subtenant shall be solely responsible for any
increase in taxes as a result of the Tenant’s Work in the Sublease Premises,
including any additional tenant improvements made by Subtenant in the Expansion
Space, and in Subtenant’s Parking Area, and the same shall be payable as
Additional Rent.

 

(v) Audit Right. Subtenant, within 90 days after receiving Sublandlord’s
statement of actual Additional Rent, may give Sublandlord written notice
(“Review Notice”) that Subtenant intends to review Sublandlord’s records of the
Project Expenses and/or Building Expenses for the calendar year to which the
statement applies. Within a reasonable time after receipt of the Review Notice,
Sublandlord shall make all pertinent records available for inspection that are
reasonably necessary for Subtenant to conduct its review. If any records are
maintained at a location other than the management office for the Building,
Subtenant may either inspect the records at such other location or pay for the
reasonable cost of copying and shipping the records. If Subtenant retains an
agent to review Sublandlord’s records, the agent must be with a CPA firm
licensed to do business in the State of California or a professional property
management expense auditing company reasonably acceptable to Sublandlord.
Subtenant shall be solely responsible for all costs, expenses and fees incurred
for the audit. However, notwithstanding the foregoing, if Sublandlord and
Subtenant determine that Subtenant’s Share of Building Expenses or Subtenant’s
Share of Project Expenses for the year in question were less than stated by more
than 5%, Sublandlord, within 30 days after its receipt of paid invoices therefor
from Subtenant, shall reimburse Subtenant for the reasonable amounts paid by
Subtenant to third parties in connection with such review by Subtenant. Within
90 days after the records are made available to Subtenant, Subtenant shall have
the right to give Sublandlord written notice (an “Objection Notice”) stating in
reasonable detail any objection to Sublandlord’s statement of Subtenant’s Share
of Project Expenses or Subtenant’s Share of Building Expenses for that year. If
Subtenant fails to give Sublandlord an Objection Notice within the 90 day period
or fails to provide Sublandlord with a Review Notice within the 90 day period
described above, Subtenant shall be deemed to have approved Sublandlord’s
statement and shall be barred from raising any claims regarding Additional Rent
for that year. If Sublandlord and Subtenant determine that Subtenant’s Share’s
of Project Expenses and/or Subtenant’s Share of Building Expenses for the
calendar year are less than reported, Sublandlord shall provide Subtenant with a
credit against the next installment of Additional Rent in the amount of the
overpayment by Subtenant. Likewise, if Sublandlord and Subtenant determine that
Subtenant’s Share’s of Project Expenses and/or Subtenant’s Share of Building
Expenses for the calendar year are greater than reported, Subtenant shall pay
Sublandlord the amount of any underpayment within 30 days. The records obtained
by Subtenant shall be treated as confidential. In no event shall Subtenant be
permitted to examine Sublandlord’s records or to dispute any statement of
Subtenant’s Share of Project Expenses and/or Subtenant’s Share of Building
Expenses unless Subtenant has paid and continues to pay all Rent when due. No
payment of Additional Rent by Subtenant shall waive Subtenant’s right to object
to the amount or propriety of such payments subject to the terms and conditions
of this Section 4(a)(v).

 

(b) Payment of Rent. If the Commencement Date does not fall on the first day of
a calendar month, Rent for the first month shall be prorated on a daily basis
based upon a calendar month. Rent shall be payable to Sublandlord in lawful
money of the United States, in

 

7



--------------------------------------------------------------------------------

advance, without prior notice, demand, or offset, on or before the first day of
each calendar month during the term hereof. All Rent shall be paid to
Sublandlord at the address specified for notices to Sublandlord in Section 14
below.

 

(c) Late Payment. Subtenant recognizes that late payment of any Rent will result
in administrative expenses to Sublandlord, the extent of which additional
expenses are extremely difficult and economically impractical to ascertain.
Subtenant therefore agrees that if any Rent shall remain unpaid ten (10) days
after such amounts are due, the amount of such Rent shall be increased by a late
charge to be paid to Sublandlord by Subtenant in an amount equal to three
percent (3%) of the amount of the delinquent Rent. Notwithstanding the
foregoing, if Subtenant has made a late payment of Rent twice in any calendar
year, then on the third such late payment if not paid within ten (10) days after
such amounts are due, the Rent shall be increased by a late charge equal to five
percent (5%) of the amount of the delinquent Rent.

 

(d) Upon execution of this Sublease, Subtenant shall deliver to Sublandlord the
sum of Ninety Four Thousand Seven and 68/100 Dollars ($94,007.68) representing
the first month’s Base Rent.

 

5. Security Deposit. In the event that Subtenant does not pay Rent within ten
(10) days of when due on two (2) or more occasions within any twelve (12) month
period, Sublandlord shall have the right to require Subtenant to deposit with
Sublandlord immediately upon demand the sum of Ninety Four Thousand Seven and
68/100 Dollars ($94,007.68) as a security deposit (“Security Deposit”).
Subtenant hereby grants to Sublandlord a security interest in the Security
Deposit, including but not limited to replenishments thereof. If Subtenant
thereafter fails to pay Rent or other charges when due under this Sublease, or
fails to perform any of its other obligations hereunder, Sublandlord may use or
apply all or any portion of the Security Deposit for the payment of any Rent or
other amount then due hereunder and unpaid, for the payment of any other sum for
which Sublandlord may become obligated by reason of Subtenant’s default or
breach, or for any loss or damage sustained by Sublandlord as a result of
Subtenant’s default or breach. If Sublandlord so uses any portion of the
Security Deposit, Subtenant shall restore the Security Deposit to the full
amount originally deposited within ten (10) days after Sublandlord’s written
demand. Sublandlord shall not be required to keep the Security Deposit separate
from its general accounts, and shall have no obligation or liability for payment
of interest on the Security Deposit. The Security Deposit shall be increased
proportionate to any increase in the size of the Sublease Premises, such that
the Security Deposit shall at all times equal one (1) month’s worth of Base
Rent, and Subtenant shall deposit such increased amounts with Sublandlord as a
condition precedent to Sublandlord’s obligation to deliver any additional space
to Subtenant. The Security Deposit, or so much thereof as had not theretofore
been applied by Sublandlord, shall be returned to Subtenant within thirty (30)
days of the expiration or earlier termination of this Sublease, provided
Subtenant has vacated the Sublease Premises.

 

6. Assignment and Subletting. Subtenant may not assign, sublet, transfer,
pledge, hypothecate or otherwise encumber the Sublease Premises, in whole or in
part, or permit the use or occupancy of the Sublease Premises by anyone other
than Subtenant, unless Subtenant has obtained Sublandlord’s written consent
thereto (which shall not be unreasonably withheld) and the consent of Master
Landlord in accordance with the terms and conditions of the Master Lease.

 

8



--------------------------------------------------------------------------------

Notwithstanding the foregoing, any proposed subtenant or assignee including any
Subtenant Permitted Transferee must have a net worth at least equal to
Subtenant’s at the Effective Date. Regardless of Sublandlord’s consent, no
subletting or assignment shall release Subtenant of its obligations hereunder.
Notwithstanding anything to the contrary set forth in this Sublease, Subtenant
shall have the right to assign this Sublease or sublet all or a portion of the
Sublease Premises to a parent or affiliate of Subtenant, or to assign this
Sublease to any corporation which succeeds to all or substantially all of the
assets or business of Subtenant or into which Subtenant is merged (each, a
“Subtenant Permitted Transferee”) without the consent of Sublandlord, but with
prior written notice to Sublandlord, subject to any requirements in Sections
16(d) and 16(e) of the Master Lease, except that “net worth of Tenant” as set
forth in Section 16(d) of the Master Lease shall mean the net worth of Subtenant
at the Effective Date. Any rent or other consideration payable to Subtenant
pursuant to any sublease or assignment permitted by this paragraph which is in
excess of the Rent payable to Sublandlord pursuant hereto (“Sublease Bonus
Rent”) shall be divided equally between Sublandlord and Subtenant. In
calculating Sublease Bonus Rent, Subtenant shall be entitled to deduct brokerage
commissions, tenant improvements costs (amortized over the term of the proposed
sublease), reasonable marketing costs, and any other actual out-of-pocket costs
which Subtenant has incurred in connection with the proposed sublease or
assignment.

 

7. Condition of Sublease Premises.

 

(a) Sublandlord represents that as of the Effective Date to the actual knowledge
of Linda Nankervis, Senior Director of Facilities, without inquiry or
investigation, (i) the Sublease Premises, Building and Common Area are in
compliance with applicable laws, codes and regulations, including without
limitation the Americans With Disabilities Act, and (ii) the roof, electrical
systems, lighting systems, HVAC, mechanical systems and plumbing systems
servicing the Sublease Premises and Expansion Premises are in good working
condition.

 

(b) Sublandlord represents that as of the Effective Date to the actual knowledge
of Linda Nankervis, without inquiry or investigation, (i) the Premises are not
in violation of any Environmental Law, (ii) the Premises are free from any
Hazardous Substances (except those customarily used in connection with general
office purposes), and (iii) Sublandlord has provided to Subtenant complete
copies of any environmental reports or assessments related to the Premises
currently in its possession. Subtenant acknowledges that it has received copies
of those certain environmental reports listed on Schedule 7(b) attached hereto
and made a part hereof, which Sublandlord represents are complete and accurate
copies of the same.

 

(c) Subtenant agrees that Sublandlord has made no representations or warranties
of any kind or nature whatsoever respecting the Sublease Premises, including the
Subtenant’s Parking Area, their condition or suitability for Subtenant’s use
except as expressly set forth in this Sublease. Except as provided expressly
herein, including in the Work Letter, Subtenant agrees to accept the Sublease
Premises “as is, where is,” with all faults, without any obligation on the part
of Sublandlord to modify, improve or otherwise prepare the Sublease Premises for
Subtenant’s occupancy.

 

8. Use. Subtenant may use the Sublease Premises only for general office use and
for no other purpose. Subtenant shall promptly comply with all applicable
statutes, ordinances,

 

9



--------------------------------------------------------------------------------

rules, regulations, orders, restrictions of record, and requirements in effect
during the Term governing, affecting and regulating the Sublease Premises
(including without limitation the Generator Area) and Subtenant’s Parking Area
(as defined in Section 9), including but not limited to the use thereof.
Subtenant shall not use or permit the use of the Sublease Premises or
Subtenant’s Parking Area in a manner that will create waste or a nuisance,
interfere with or disturb other tenants in the Building or violate the
provisions of the Master Lease.

 

9. Parking.

 

(a) Subtenant shall have the right to use the area currently containing 527
parking stalls in the parking lot area shown on Exhibit B-2 on an exclusive,
dedicated basis (“Subtenant’s Parking Area”). Subtenant’s Parking Area shall be
deemed to be part of the Sublease Premises for all purposes under this Sublease
except that Subtenant shall have no obligation to pay Rent on account thereof
nor shall there be any increase in the size of the Sublease Premises for
purposes of calculating Subtenant’s Share of Project Expenses or Subtenant’s
Share of Building Expenses. From and after the Expansion Space Commencement
Date, Subtenant shall have the right to use the additional 112 parking stalls
previously used by Sublandlord in the parking lot area as shown on Exhibit B-2
on an exclusive, dedicated basis, and the same shall thereafter be included
within the Subtenant’s Parking Area. Subtenant’s parking rights under this
Section 9(a) shall be without additional monthly charges; provided, however that
Subtenant shall be solely responsible for all costs and fees incurred by
Sublandlord in converting Subtenant’s Parking Area for Subtenant’s exclusive,
dedicated use. Subtenant shall promptly reimburse Sublandlord for any such costs
and fees incurred by Sublandlord upon written demand, and the same shall
constitute Rent under this Sublease. At Sublandlord’s election, Sublandlord may
require Subtenant to convert Subtenant’s Parking Area for its exclusive,
dedicated use. Subject to the written consent of Master Landlord and any
reasonable requirements, rules and regulations of Sublandlord or Master
Landlord, Subtenant shall have the right to exclusive control and management of
Subtenant’s Parking Area, including provision of valet parking, tandem parking
and stacking. Subtenant shall maintain Subtenant’s Parking Area, and, if
constructed, the Parking Structure described in Section 9(c), in good order,
condition and repair throughout the Term including repaving and re-striping at
its sole cost and expense.

 

(b) Subtenant shall have the right to convert the common area identified on
Exhibit B-3 (“Additional Parking Area”) into additional parking areas for
Subtenant’s exclusive, dedicated use at Subtenant’s sole cost and expense,
subject to any reasonable requirements of Sublandlord, the written consent and
any requirements of Master Landlord pursuant to the Master Lease and all
applicable governmental laws, codes and regulations. Upon creation of the
Additional Parking Area, the same shall be included in Subtenant’s Parking Area.

 

(c) Subtenant shall have the right at its sole cost and expense to construct a
parking structure (“Parking Structure”) on Subtenant’s Parking Area in the area
identified on Exhibit B-3 subject to (i) any reasonable requirements of
Sublandlord, (ii) the consent and any requirements of Master Landlord, (iii) and
all applicable governmental laws, rules and regulations. Unless otherwise agreed
by Master Landlord in writing, Subtenant shall be solely responsible to restore
Subtenant’s Parking Area at the expiration or earlier termination of this
Sublease to the same condition as when delivered to Subtenant. Sublandlord’s
consent to Subtenant’s use, control, management and alteration of Subtenant’s
Parking Area under this

 

10



--------------------------------------------------------------------------------

Section 9 is expressly conditioned upon Sublandlord having received Master
Landlord’s prior written agreement which shall release Sublandlord from any
obligation to restore any portion of Subtenant’s Parking Area. Construction of
the Parking Structure by Subtenant shall be governed by the work letter attached
as Exhibit D hereto and made a part hereof (“Parking Structure Work Letter”).
Subtenant shall be solely responsible for complying with any environmental laws
and regulations in connection with construction of the Parking Structure.

 

(d) Sublandlord shall have exclusive control of the docking area shown on
Exhibit B-2 as “Ingram’s Dock Area”. Subtenant shall grant access through
Subtenant’s Parking Area for delivery vehicles for use of and access to Ingram’s
Dock Area by Sublandlord, its agents, employees, contractors and invitees, and
shall not in any manner interfere, obstruct or hinder such access and use.
Sublandlord shall indemnify, defend and hold Subtenant, its officers, directors,
trustees, members, principals and employees (collectively, “Subtenant Parties”)
harmless from any loss, claim, injury, damage, liability or judgment arising out
of or related to the use by Sublandlord or its invitees of the access to
Ingram’s Dock Area.

 

10. Signage. Subject to any reasonable requirements of Sublandlord and any
requirements of Master Landlord pursuant to the Master Lease, Subtenant shall
have the right to install at its sole cost and expense, exterior second floor
signage in a prominent location on the Building facing either I-55 or East St.
Andrew Place, as Subtenant elects, and monument signage comparable in size and
location with the existing signage of Sublandlord. Subtenant shall comply with
any signage requirements of the City of Santa Ana, including without limitation
obtaining any necessary permits. Subtenant shall present any plans and
specifications for the proposed signage to Sublandlord that shall include the
proposed location of the signage. Subtenant shall remove all signage at the
expiration or earlier termination of this Sublease at its sole cost and expense.

 

11. Incorporation of Master Lease.

 

(a) All of the terms and provisions of the Master Lease, except as provided in
subsection (b) below, are incorporated into and made a part of this Sublease,
and the rights and obligations of the parties under the Master Lease are hereby
imposed upon the parties hereto with respect to the Sublease Premises, the
Sublandlord being substituted for the Landlord in the Master Lease, the
Subtenant being substituted for the Tenant in the Master Lease provided,
however, that the term “Landlord” in the following sections of the Master Lease
(i) shall mean Master Landlord, not Sublandlord: Article 13 (with respect to the
obligation to rebuild the Building), and Article 26(a); and (ii) shall mean both
Master Landlord and Sublandlord: 8.5, Article 11, Article 14 (except that any
entry by Sublandlord shall require no more than one (1) business day prior
notice), 32.4, 32.5, 32.8, and 32.9. It is further understood that where
reference is made in the Master Lease to the “Premises,” the same shall mean the
Sublease Premises as defined herein; where reference is made to the
“Commencement Date,” the same shall mean the Commencement Date or Expansion
Space Commencement Date, as applicable, as defined herein; and where reference
is made to the “Lease,” the same shall mean this Sublease. The parties
specifically agree that any provisions relating to any construction obligations
of “Landlord” under the Master Lease with respect to construction that occurred
or was to have occurred prior to the Commencement Date hereof, are hereby
deleted. Sublandlord shall not be liable to Subtenant for any failure by Master
Landlord to perform its obligations under the

 

11



--------------------------------------------------------------------------------

Master Lease, nor shall such failure by Master Landlord excuse performance by
Subtenant of its obligations hereunder; provided, however, that Sublandlord
shall use its commercially reasonable efforts to cause Master Landlord to
perform its obligations under the Master Lease. Anything in the Master Lease to
the contrary notwithstanding, no personal liability shall at any time be
asserted or enforceable against Sublandlord’s stockholders, directors, officers
or partners on account of any of Sublandlord’s obligations or actions under this
Sublease.

 

(b) The following sections of the Master Lease are not incorporated herein: 1.1,
1.2(d), 1.2(e), 1.2(f), 1.3, 4.1, 5.1, 6.2, 6.3, 8.1, 8.4 (except those
provisions specifying notice and consent requirements of Master Landlord),
Article 9, Article 10, Article 15, Article 22, Article 23, Article 24, Article
31, the first sentence of Article 32.1, the first sentence of Article 32.3,
Article 34, 32.6; and Sections 1, 2, 3, 5, 6 and 7 of the letter agreement dated
December 30, 1998.

 

(c) Subtenant hereby assumes and agrees to perform for Sublandlord’s benefit,
during the term of this Sublease, all of Sublandlord’s obligations with respect
to the Premises under the Master Lease, except as otherwise provided herein.
Subtenant shall not commit or permit to be committed any act or omission which
violates any term or condition of the Master Lease. Notwithstanding anything to
the contrary contained herein, this Sublease shall be subject and subordinate to
all of the terms of the Master Lease and Master Landlord shall have all rights
in respect of the Master Lease and the Premises as set forth therein.

 

12. Insurance and Environmental Indemnity.

 

(a) Subtenant shall procure and maintain throughout the Term, at its sole cost
and expense: (i) a policy of comprehensive commercial general public liability
insurance, including an assumed contractual liability endorsement and including
coverage for fire legal liability, insuring Subtenant and naming Sublandlord and
Master Landlord as additional insureds; against all claims, demands or actions
arising out of or in connection with occurrences within or upon the Sublease
Premises, Subtenant’s use or occupancy of the Sublease Premises, the condition
of the Sublease Premises, the acts or omissions of Subtenant and its agents,
employees and contractors in or on the Sublease Premises and elsewhere in the
Premises and for indemnity obligations and other liabilities assumed under this
Sublease, the limits of such policy or policies to be in an amount not less than
$1,000,000 in respect of bodily injury to, personal injury to or death of any
one person, and in an amount not less than $2,000,000 in respect of bodily
injuries, personal injuries and/or death(s) occurring in any one occurrence or
disaster, and in an amount not less than $1,000,000 in respect of property
damaged or destroyed; (ii) all risk property insurance against fire, theft,
vandalism, malicious mischief, sprinkler leakage and such additional perils as
are now or hereafter may be included in broad form coverage from time to time in
general use in the State of California covering the full replacement value of
all alterations, additions, partitions, tenant improvements, equipment,
furniture, fixtures, inventory and belongings made or placed by Subtenant in or
on the Sublease Premises including the Parking Structure against “all-risk” of
physical loss; (iii) insurance covering glass breakage in the Sublease Premises,
which Subtenant may self-insure; (iv) workers’ compensation insurance in full
compliance with the requirements of all applicable law; (v) with respect to
alterations, improvements and the like required or permitted to be made by
Subtenant hereunder, contingent liability and builders risk insurance in amounts
satisfactory to Sublandlord; (vi) if Subtenant

 

12



--------------------------------------------------------------------------------

utilizes any motor vehicles in connection with Subtenant’s use of the Sublease
Premises, automobile insurance for owned, hired and/or non-owned vehicles with
liability limits of not less than $1,000,000 per person per accident or
occurrence for bodily injury (including but not limited to wrongful death) and
liability limits of not less than $1,000,000 per accident or occurrence for
property damage, naming Sublandlord and Master Landlord as additional insureds;
(vii) excess liability insurance with liability limits per occurrence of not
less than $5,000,000 per occurrence, made on a following form basis excess of
primary liability insurance policies, naming Sublandlord and Master Landlord as
additional insureds; (viii) employer’s liability insurance with a liability
limit of not less than $1,000,000; and (ix) if applicable to Subtenant’s use of
the Sublease Premises, boiler and machinery insurance with coverage against loss
or damage resulting from an equipment accident. All such policies shall be
written by insurance companies with an A.M. Best & Company rating of “A” X or
better and licensed to do business in the State of California. Subtenant shall
obtain a written obligation on the part of each insurance company to notify
Sublandlord at least thirty (30) days prior to cancellation or non-renewal of
such insurance, and the liability policy shall contain an assumed contractual
liability endorsement. Subtenant’s liability policy shall include, without
limitation, coverage for premises and operations, products and completed
operations, blanket contractual, personal injury, operation, ownership,
maintenance and use of owned, non-owned and hired automobiles, bodily injury and
property damage, as aforesaid. All insurance policy(ies) required under this
Section 12(a) shall (i) contain a provision that such policy and the coverage
evidenced thereby shall be primary and non-contributing with respect to any
policies carried by Sublandlord and Master Landlord and that any coverage
carried by Sublandlord shall be excess insurance; and (ii) be written on an
“occurrence” basis and not on a “claims-made” basis. Upon failure by Subtenant
to maintain the insurance required hereunder following applicable notice and
Subtenant’s opportunity to cure, Sublandlord may, but is not obligated to,
obtain such insurance on behalf of the parties hereto, whereupon Subtenant shall
pay to Sublandlord upon demand as Additional Rent the premium cost thereof plus
interest thereon at two percent (2%) per annum above the prime rate from the
date of payment by Sublandlord until repaid by Subtenant.

 

(b) Sublandlord and Subtenant hereby waive and shall cause their respective
insurance carriers to waive any and all rights of recovery, claims, actions or
causes of action against the other for any loss or damage, including rights,
claims, actions and causes of action based on negligence, which loss or damage
is covered by insurance.

 

(c) Subtenant shall protect, indemnify and hold harmless Sublandlord and its
officers, directors, trustees, members, principals and employees (collectively,
“Sublandlord Parties”) from and against any and all claim, loss, damage, cost,
expense, liability, fines, penalties and charges (including without limitation
reasonable attorneys’ fees) directly or indirectly arising out of (i) from and
after the Effective Date, the use, generation, manufacture, storage, release,
discharge, or disposal of a Hazardous Substance within the interior portions of
Sublease Premises located within the Building or on the surface of the
Subtenant’s Parking Areas; (ii) the presence of any Hazardous Substance located
or present on, under or about Subtenant’s Parking Areas discovered or required
to be remediated in connection with the planning, construction, maintenance and
repair of the Parking Structure; or (iii) any Hazardous Substance on, under or
about any portion of the Premises which are directly attributable to Subtenant,
its agents, contractors, employees or invitees. Subtenant’s obligation under
this

 

13



--------------------------------------------------------------------------------

Section 12(c) shall include costs of any required repair, clean-up, remediation
action and abatement under applicable Environmental Laws.

 

13. Default. In addition to defaults contained in the Master Lease, failure of
Subtenant to make any payment of Rent when due hereunder shall constitute an
event of default hereunder. If Subtenant’s default constitutes a default under
the Master Lease so as to cause Sublandlord to default under the Master Lease,
Subtenant shall defend, indemnify and hold Sublandlord harmless from all
damages, costs (including reasonable attorneys’ fees), liability, expenses or
claims relating to such default, excluding any consequential damages.

 

14. Notices. The addresses specified in the Master Lease for receipt of notices
to each of the parties are deleted and replaced with the following:

 

To Sublandlord at:   

Ingram Micro Inc.

1600 E. St. Andrew Place

Santa Ana, California 92705

Attn: Senior Vice President, Operations

With copy to:   

Ingram Micro Inc.

1600 E. St. Andrew Place

Santa Ana, California 92705

Attn: General Counsel

To Subtenant at:   

New Century Mortgage Corporation

18400 Von Karman

Irvine, CA 92712

Attn: Corporate Real Estate

With copy to:   

New Century Mortgage Corporation

18400 Von Karman

Irvine, CA 92712

Attn: Legal Department

 

14



--------------------------------------------------------------------------------

15. Sublandlord’s Obligations.

 

(a) To the extent that the provision of any services or the performance of any
maintenance or any other act respecting the Sublease Premises, the Premises or
Building is the responsibility of Master Landlord (collectively “Master Landlord
Obligations”), upon Subtenant’s request, Sublandlord shall make good faith,
commercially reasonable efforts to cause Master Landlord to perform such Master
Landlord Obligations, provided, however, that in no event shall Sublandlord be
liable to Subtenant for any liability, loss or damage whatsoever in the event
that Master Landlord should fail to perform the same provided that Sublandlord
has used such good faith, commercially reasonable efforts to cause such
performance, nor shall Subtenant be entitled to withhold the payment of Rent or
terminate this Sublease. Nothing herein shall release Sublandlord from any
liability to Subtenant for any breach of any obligation by Sublandlord under
this Sublease.

 

(b) Except as otherwise provided herein, Sublandlord shall have no other
obligations to Subtenant with respect to the Sublease Premises or the
performance of the Master Landlord Obligations.

 

16. Early Termination of Sublease. If the Master Lease should terminate prior to
the expiration of this Sublease, Sublandlord shall have no liability to
Subtenant on account of such termination. To the extent that the Master Lease
grants Sublandlord any discretionary right to terminate the Master Lease,
whether due to casualty, condemnation, or otherwise, Sublandlord shall be
entitled to exercise or not exercise such right in its complete and absolute
discretion.

 

17. Consent of Master Landlord and Sublandlord; Non-Disturbance Agreement. If
Subtenant desires to take any action which requires the consent or approval of
Sublandlord pursuant to the terms of this Sublease, prior to taking such action,
including without limitation, making any alterations, then, notwithstanding
anything to the contrary herein, (a) Sublandlord shall have the same rights of
approval or disapproval as Master Landlord has under the Master Lease, and (b)
Subtenant shall not take any such action until it obtains the consent of
Sublandlord and Master Landlord, as may be required under this Sublease or the
Master Lease. This Sublease shall not be effective unless and until (i) any
required written consent of the Master Landlord shall have been obtained, as
well as, if required, written consent from any mortgagee of the Premises, and
(ii) Master Landlord shall have provided a non-disturbance agreement in favor of
Subtenant on terms and conditions acceptable to Subtenant in Subtenant’s sole
and absolute discretion.

 

18. Indemnity. Subtenant shall indemnify, defend, protect, and hold the
Sublandlord Parties and Master Landlord harmless from and against all actions,
claims, demands, costs liabilities, losses, reasonable attorneys’ fees, damages,
penalties, and expenses (collectively “Claims”) which may be brought or made
against the Sublandlord Parties or which the Sublandlord Parties may pay or
incur to the extent caused by (i) a breach of this Sublease by Subtenant, (ii)
any violation of law by Subtenant or its employees, agents, contractors,
subtenants, assignees or invitees (collectively, “Agents”) relating to the use
or occupancy of the Sublease Premises or the Subtenant’s Parking Area, (iii) any
act or omission by Subtenant or its Agents, or (iv) the negligence or willful
misconduct of Subtenant or its Agents.

 

15



--------------------------------------------------------------------------------

19. Brokers. Each party hereto represents and warrants that it has dealt with no
broker in connection with this Sublease and the transactions contemplated
herein, except CB Richard Ellis for Subtenant and Professional Real Estate
Services, Inc. for Sublandlord (collectively, the “Brokers”). Each party shall
indemnify, protect, defend and hold the other party harmless from all costs and
expenses (including reasonable attorneys’ fees) arising from or relating to a
breach of the foregoing representation and warranty. Sublandlord shall pay a
broker’s commission to the Brokers pursuant to a separate agreement.

 

20. Financial Statements. Subtenant shall within fifteen (15) business days
after written request by Sublandlord, which shall not in any event occur more
frequently than once per calendar year, deliver to Sublandlord a copy of
Subtenant’s current financial statements (including a balance sheet, income
statement and statement of cash flow, all prepared in accordance with generally
accepted accounting principles). Sublandlord shall be entitled to disclose such
financial statements to Master Landlord. Any such financial statement or other
information which is marked “confidential” or “company secrets” (or is otherwise
similarly marked by Subtenant) shall be confidential and shall not be disclosed
by Sublandlord to any third party except as specifically provided in this
paragraph, unless the same becomes a part of the public domain without the fault
of Sublandlord.

 

21. Surrender of Sublease Premises. In lieu of any obligation or liability set
forth in the Master Lease, upon the termination of the Sublease, Subtenant shall
surrender the Sublease Premises including Subtenant’s Parking Area to
Sublandlord broom-clean and in as good a condition as on the Commencement Date,
ordinary wear and tear excepted. Notwithstanding the foregoing or anything to
the contrary contained in this Sublease or the Master Lease, so long as this
Sublease terminates on the Expiration Date and not as a result of any default by
Subtenant hereunder, Sublandlord shall not require Subtenant to remove or
restore any alterations, additions and improvements made to the Sublease
Premises including Subtenant’s Parking Area by or for Subtenant unless required
by Master Landlord, and Subtenant shall leave such approved alterations,
additions and improvements, if any, in the same condition as existed upon
completion of the same, reasonable wear and tear excepted. The terms of this
Section 21 shall survive the termination of this Sublease.

 

22. No Third Party Rights. The benefit of the provisions of this Sublease is
expressly limited to Sublandlord and Subtenant and their respective permitted
successors and assigns. Under no circumstances will any third party be construed
to have any rights as a third party beneficiary with respect to any of said
provisions.

 

23. Quiet Enjoyment. Subtenant shall peacefully have, hold and enjoy the
Sublease Premises, without hindrance by Sublandlord or others claiming through
Sublandlord, subject to the terms and conditions of this Sublease and subject to
the Master Lease, provided that Subtenant pays all rent and performs all of
Subtenant’s covenants and agreements contained herein.

 

24. Counterparts. This Sublease may be signed in two or more counterparts, each
of which shall be deemed an original and all of which shall constitute one
agreement. Signature pages of counterparts may be detached and assembled to form
one document.

 

16



--------------------------------------------------------------------------------

25. Damage and Destruction.

 

(a) Termination of Master Lease. If the Sublease Premises is damaged or
destroyed and Master Landlord or Sublandlord exercises any option either may
have to terminate the Master Lease, if any, this Sublease shall terminate as of
the date of the casualty. In the event that after a damage or destruction of the
Sublease Premises, where the time estimated to restore the Sublease Premises
exceeds two hundred and seventy (270) days, Subtenant and Sublandlord shall each
have the right to terminate this Sublease on written notice to the other given
within thirty (30) days after determination of the amount of time to restore the
Sublease Premises, which termination shall be effective as of the date of the
casualty. If time for restoration exceeds the aforementioned 270 days as a
result of the estimated time to restore the Parking Structure, then Subtenant
shall have no right to terminate this Sublease so long as Sublandlord has
provided alternative parking with substantially an equivalent number of stalls
within one-quarter of a mile of the Premises. If Sublandlord has elected to
rebuild or restore the Sublease Premises, then Subtenant shall promptly rebuild
the Tenant’s Work, including any tenant improvements made by or for Subtenant in
the Expansion Space or any additional space subleased by Subtenant and the
Parking Structure at its sole cost and expense.

 

(b) Continuation of Sublease. If the Master Lease or this Sublease is not
terminated following any damage or destruction as provided in subsection (a)
above, this Sublease shall remain in full force and effect, except that Rent
shall be abated in proportion to and for the period of time that Subtenant’s use
of the Sublease Premises is inaccessible or unusable for the purposes and use
intended by Subtenant; provided, however, that there shall be no abatement of
Rent attributable to any lack of use or access to Subtenant’s Parking Area
including Subtenant’s Parking Structure so long as Sublandlord has provided
alternative parking with a substantially equivalent number of stalls within
one-quarter of a mile of the Sublease Premises.

 

26. Eminent Domain.

 

(a) Taking Resulting in Termination. In the event that all or substantially all
of the Sublease Premises shall be taken under the power of eminent domain, or
that any portion of the Building or Premises shall be so taken so as to render
the same not reasonably suitable for continuation of business in Sublandlord’s
reasonable discretion, this Sublease shall terminate as of the date possession
shall be so taken. In the event that a portion of the floor area of the Sublease
Premises shall be taken under the power of eminent domain and the portion not so
taken will not be adequate for the operation of Subtenant’s business,
notwithstanding Sublandlord’s performance of restoration hereinafter provided,
this Sublease shall terminate as of the date possession of such portion is
taken. If this Sublease is terminated, all Rent shall be paid up to the date
that actual possession of the Sublease Premises, or a portion thereof, is taken
by public authority, and Sublandlord shall make an equitable refund of any Rent
paid by Subtenant in advance and not yet earned.

 

(b) Partial Taking. In the event of any taking under the power of eminent domain
which does not terminate this Sublease as aforesaid, any obligation of Subtenant
under this Sublease to pay Rent and all of the provisions of this Sublease shall
remain in full force and effect, except that the Rent shall be reduced in the
same proportion that the amount of floor area

 

17



--------------------------------------------------------------------------------

of the Sublease Premises bears to the floor area of the Sublease Premises (but
excluding Subtenant’s Parking Area) immediately prior to such taking, and
Sublandlord shall, to the extent of the condemnation aware, at Sublandlord’s own
cost and expense, restore such part of the Sublease Premises as is not taken to
as near its former condition as the circumstances will permit, and Subtenant
shall do likewise with respect to such part of its improvements have not been
taken.

 

(c) Award. All damages awarded for the taking of the leasehold interest in the
Premises under the power of eminent domain, whether for the whole or a part of
the Premises, shall belong to and be the property of Sublandlord; provided,
however, that nothing herein contained shall prevent Subtenant from making claim
for loss or damage to Subtenant’s trade fixtures, removable personal property
and the Parking Structure, if applicable.

 

27. Right of First Refusal.

 

(a) In the event that at any time during the Term Sublandlord elects to vacate
any portion of the Building, Sublandlord shall provide not less than sixty (60)
days prior written notice (the “Availability Notice”) to Subtenant specifying
the portions of the Building which are available to lease and the date the same
are available (“Available Space”). Subtenant shall have a right of first refusal
to sublease the Available Space at the same Rent and on the same terms and
conditions as exist for the then existing Sublease Premises. The right shall be
exercised, if at all, by Subtenant providing written notice of such exercise
within ten (10) business days from the receipt of Sublandlord’s Availability
Notice. This right of first refusal shall be null and void and of no further
force or effect as to the then offered Available Space, at Sublandlord’s
election in its sole and absolute discretion, if Subtenant elects to sublease
less than the entirety of the Available Space offered in any given Availability
Notice, or if Subtenant is then in default, beyond any applicable notice and
cure period, under this Sublease. If Subtenant fails to exercise its right of
first refusal within the time frame specified herein, then Subtenant shall be
deemed to have waived its right of first refusal as to the Available Space
offered in the relevant Availability Notice, and this Section 27(a) shall be of
no further force or effect with respect to such space at that time. If Subtenant
has properly exercised its right of first refusal, then promptly thereafter the
parties shall enter into an amendment to this Sublease to include the Available
Space in the definition of “Sublease Premises” effective as of the date set
forth in the Availability Notice (the “Acceptance Date”), provided that the
Acceptance Date shall be delayed one day for each day, if any, following the
anticipated Acceptance Date that possession of the Available Space has not been
delivered to Subtenant in the condition provided for below. Sublandlord shall
have no obligation, unless otherwise agreed by Sublandlord, to provide any
tenant improvements in the Available Space; however, Subtenant shall be entitled
to an additional Allowance for the Available Space (the “Additional Allowance”).
The Additional Allowance shall be an amount equal to: (a) ($17.50) multiplied by
(the number of rentable square feet in the relevant Available Space), and the
product so determined shall then be multiplied by (b) a fraction, the numerator
of which shall be the number of months remaining in the Term as of the
Acceptance Date and the denominator of which shall be the number of months in
the original Term of the Sublease. The product so calculated shall be the amount
of the Additional Allowance for the relevant Available Space. By way of example
only, if the Available Space accepted contains 10,000 square feet of rentable
area, the term remaining at the Acceptance Date is 60 months, and the original
Term is 125 months, then the Additional Allowance shall be: (a) $17.50 X
10,000=$175,000, times (b)

 

18



--------------------------------------------------------------------------------

60/125 [48%], the product of which is $84,000. The Available Space shall be
accepted by Subtenant in broom-clean, “as is” condition subject to (x) the
availability of the Additional Allowance, and (y) the representations contained
in Section 7(a) and 7(b) which shall be deemed made by Sublandlord with respect
to the relevant Available Space as of the Acceptance Date; except that if
Sublandlord’s representation contained in Section 7(b) must by virtue of any
additional facts learned during the period from the Effective Date through the
Acceptance Date be modified to disclose knowledge of Hazardous Materials, if
any, then the representation shall be modified to state that there are no
Hazardous Materials in violation of any Environmental Laws, subject to the
knowledge qualifiers contained in Section 7(b). This right of first refusal is
personal to New Century Mortgage Corporation and any Permitted Transferees may
not be otherwise assigned or transferred. If Subtenant elected not to sublease a
particular Available Space or otherwise was deemed to have waived its right to
sublease a particular Available Space and Sublandlord subsequently subleased the
Available Space to another subtenant or occupant, and that subtenant or occupant
then vacates or otherwise has its right to possession terminated as to the
particular Available Space, Subtenant shall have a right of first refusal as to
such Available Space on the terms set forth in any bona fide third-party offer.
The procedure for exercising such right of first refusal in connection with any
subsequent bona fide third-party offer and other terms and conditions shall be
as set forth in Section 27(b).

 

(b) In the event that Sublandlord elects to sublease any portion of the building
commonly known as 1600 East St. Andrew Place (“Adjacent Building”) to any
third-party subtenant, Sublandlord shall provide written notice to Subtenant
specifying the portions of the Adjacent Building which are available to lease
(“Adjacent Space”) and the proposed sublease terms offered to any bona fide
third-party subtenant (“Third Party Offer”). Subtenant shall have a right of
first refusal to sublease the Adjacent Space by providing written notice of the
exercise of such right within five (5) business days from the receipt of
Sublandlord’s notice. This right of first refusal shall be null and void and of
no further force or effect as to the specific Adjacent Space then offered, at
Sublandlord’s election in its sole and absolute discretion, if Subtenant elects
to sublease less than the entirety of the Adjacent Space or if Subtenant is then
in default beyond any applicable notice and cure period under this Sublease. If
Subtenant fails to exercise its right of first refusal within the time frame
specified herein, then Subtenant shall be deemed to have waived its right of
first refusal and this Section 27(b) shall be of no further force or effect as
to the specific Adjacent Space then offered, so long as Sublandlord thereafter
enters into a sublease with a third party with substantially the same terms
contained in the Third Party Offer. If Subtenant has properly exercised its
right of first refusal, then promptly thereafter the parties shall enter into an
amendment to this Sublease to include the Adjacent Space in the Sublease
Premises effective as of the date set forth in Sublandlord’s notice, upon the
terms and conditions set forth in the Third Party Offer; provided however that
the commencement date shall be delayed one day for each day, if any, following
the anticipated commencement date that possession of the Adjacent Space has not
been delivered to Subtenant. Subtenant shall not be entitled to an additional
Allowance in connection with the Adjacent Space unless an allowance is contained
in the Third Party Offer. Sublandlord shall have no obligation, unless otherwise
agreed by Sublandlord, to provide any tenant improvements in the Adjacent Space
other than any specified in the Third Party Offer. The Adjacent Space shall be
accepted by Subtenant in broom-clean, “as is” condition, subject to the
representations contained in Section 7(a) and 7(b) which shall be applicable to
the Adjacent Space and any other terms of the Third Party Offer; except that if
Sublandlord’s representation contained in Section 7(b) must by virtue of any
additional

 

19



--------------------------------------------------------------------------------

facts learned during the period from the Effective Date through the commencement
date with respect to the Adjacent Space be modified to disclose knowledge of
Hazardous Materials, if any, then the representation shall be modified to state
that there are no Hazardous Materials in violation of any Environmental Laws,
subject to the knowledge qualifiers contained in Section 7(b). This right of
first refusal is personal to New Century Mortgage Corporation and any Permitted
Transferees and may not be otherwise assigned or transferred.

 

(c) The parties agree that with respect to any sublease of the Available Space
or the Adjacent Space to Subtenant, each party shall be responsible for
commissions or finders’ fees, if any, due their respective brokers arising out
of the sublease transaction in connection therewith. Each party shall indemnify,
protect, defend and hold the other party harmless from all costs and expenses
(including reasonable attorneys’ fees) arising from or relating to any claim for
commissions or compensation relating to the sublease transaction by their
respective brokers or any other party claiming a right to commissions or
compensation in connection with such sublease transaction as a result of a
relationship with the indemnifying party.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Sublease as of the date first
written above.

 

SUBLANDLORD:       SUBTENANT:

INGRAM MICRO INC.,

a Delaware corporation

     

NEW CENTURY MORTGAGE CORPORATION,

a California corporation

By:

  /s/ Illegible      

By:

  /s/    ELISE LUCKHAM        

Name:

  Illegible      

Name:

  Elise Luckham

Title:

  SVP      

Title:

  Vice President                 Corporate Services

 

21